DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 24 of February 2021.
Claims 1, 8, and 15 have been amended.
Claims 1-6, 8-13, and 15-19 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the 101 rejection fails to establish a prima facie case of ineligibility of the claims at least in view of the Revised Guidance because it fails to "evaluate whether the judicial exception is integrated into a practical application of the exception" with the particularity required under Prong Two of Step 2A of the Revised Guidance.  Examiner respectfully disagree.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316,
120 USPQ2d 1353, 1359. The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which 
Applicant asserts that the 101 rejection fails to establish a prima facie case of ineligibility of the claims at least because it fails to perform the required analysis of Step 2B of the "Revised Guidance" because an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself Examiner respectfully disagree. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (i.e. the alleged features not being considered in combination). The claims recite “member information system 720 may be implemented on one or more devices (e.g., computer, mobile device, smart phone, tablet), and the storage of the member personal information may be on one or more of the devices, on different devices, or in a cloud storage environment, among others”; “API 120 allows for multiple identifications for each member of the enterprise. For example, if a member has an identification of “Jane Doe” for information source 112 a and has identification “JaneDoe@enterprise.com” for information source 112 b, and the enterprise information system 110 has provided a description that both of these identifications relate to the same member, the API 120 can link both of these identifications with that particular 
In summary, the limitations are not integrated into a practical application, and generally do not link the use of the judicial exception to a particular technological environment or field of use– see MPEP 2106.05(h). Additionally, the appellant’s use of a computer is merely confining the abstract idea to a particular technological environment and thus fails to add an inventive concept to the claims, hence not providing significantly more. The question of patent eligibility under Alice rests on whether an abstract idea is contained in the claims and, if so, whether that abstract idea, when embodied on a computer, provides something more. A proper Alice rejection has been made in accordance to the MPEP and shown below, and thus the claims are ineligible.

35 USC § 103
Allowable Subject Matter
The prior art of record most closely resembling the applicant’s claimed invention includes Blyumen (US 20140379699), Gafter (US 20070005595), Lim et al. (US 20140337751).
Blyumen teaches Methods, systems, and computer program product for forming relationships between enterprise data and publically-accessible information where data-to-data relationships are formed by relating two or more data items (e.g., data item 155 0, data item 155 1) based on an aspect shared between the two or more data items. Information corresponding to the related data items are presented a window-oriented user interface 132, while a reasoning engine is used to determine attributes (e.g., interests, geographies, etc.), and any related (e.g., intersecting 
Gafter teaches data structures representing various mappings and representations of ACLs, aliases and users, showing a table representing a mapping between documents and access control lists (ACLs) where a single ACL may also define a group of users for more than one document in a one-to-many relationship or define specific types of access for more than one document, thereby creating a many-to-many relationship.  Gafter does not teach at least accessing, over one or more communication networks and via an application programming interface (API), documents of an enterprise that are accessible to a member of the enterprise, or  one entity fact access control list is determined further from two or more separate access control lists that each specify access privileges to respectively separate documents from which the at least one entity fact is identified derived, wherein each access control list for each document is separate from each other access control list for each other document, or generating and providing a notification describing a task to a member via a personal user device.

Instead, Claims 1-6, 8-13, and 15-19 are hereby allowable over the prior art because none of the prior art of record, taken individually or in combination teach or suggest a non-obvious combination of the limitations of the claims "creating ... at least one ... access control list. .. from two or more separate access control lists", much less wherein the "two or more separate access control lists ... each specify access privileges to respectively separate documents” as disclosed by the applicant on page 17 of his remarks or the newly added functions of the API.   

Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
 First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II).  The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
 	With respect to 2A Prong 1, claim 8 recites “…accessing…documents of an enterprise that are accessible to a member of the enterprise, the documents including data describing entities related to the enterprise and relationships among the entities, and enterprise information specific two or more separate access control lists that each specify access privileges to respectively separate documents from which the at least one entity fact is derived, wherein each access control list for each document is separate from each other access control list for each other document; accessing, via a software-implemented assistant executing at least in part on…of the member, member personal information specific to the member, the accessed member personal information including: 
More specifically, claims 1, 8, and 15 are directed to “Certain Methods Of Organizing Human Activity”, specifically “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
 Dependent claims 2-6, 9-13, and 15-19 contain the same abstract idea with respect to claims 1, 8, and 15 and they further limit the abstract idea.  
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
In particular, the claims 1, 8, and 15 do recite additional elements “one or more processors”, “one or more computer-readable media”, “one or more communication networks”, “an application programming interface (API)”, and “a personal user device”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶63, 77 “The member information system 720 may be implemented on one or more devices (e.g., computer, mobile device, smart phone, tablet), and the storage of the member personal information may be on one or more of the devices, on different devices, or in a cloud storage environment, among others. The term “data processing apparatus” encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing The apparatus can include special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application-specific integrated circuit). The apparatus can also include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a 
	With respect to step 2B, claims 1, 13, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “one or more processors”, “one or more computer-readable media”, “one or more communication networks”, “an application programming interface (API)”, and “a personal user device”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶63, 77 cited above.	As a result, claims 1, 8, and 15 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Claims 2-6, 9-13, and 16-19 do not disclose additional elements, further narrowing the abstract idea in the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20140006951 A1
CONTENT PROVISION
Hunter; Jeff
US 20060174323 A1
Securing computer network interactions between entities with authorization assurances
Brown; Mark D. et al.
US 20140282910 A1
SYSTEMS, METHODS AND COMPUTER PROGRAM PRODUCTS FOR INFORMATION INTEGRATION ACROSS DISPARATE INFORMATION SYSTEMS
Palmer; Jody Hupton et al.
US 20050021980 A1
Access control decision system, access control enforcing system, and security policy
Kanai, Yoichi
US 20070005595 A1
Document access control
Gafter; Neal
US 20160071140 A1
SYSTEMS AND METHODS FOR MANAGING LOYALTY REWARD PROGRAMS
Sherman; Corinne Elizabeth
US 20060129445 A1
System and method for scheduling a litigation event
McCallum; Rodney H. JR.
US 20140379699 A1
USER INTERFACE FOR RELATING ENTERPRISE INFORMATION WITH PUBLIC INFORMATION USING A PRIVATE USER PROFILE AND SCHEMA
BLYUMEN; Julia
US 20140337751 A1
AUTOMATIC CREATION OF CALENDAR ITEMS
Lim; Melissa et al.
US 20170195304 A1
ASSIGNING A DOCUMENT TO PARTIAL MEMBERSHIP IN COMMUNITIES
COOPER; James C. et al.
US 20160205071 A1
PROVIDING A FAST PATH BETWEEN TWO ENTITIES
COOPER; Geoffrey Howard et al.
US 20090064342 A1
SENSITIVITY-ENABLED ACCESS CONTROL MODEL
Chan; Eric S. et al.
US 8843994 B2
Method and system for assessing cumulative access entitlements of an entity in a system
Tandon; Sanjay
US 9940472 B2
Edge access control in querying facts stored in graph databases
Akkiraju; Rama Kalyani T. et al.
US 20150200948 A1
Controlling Access by Web Applications to Resources on Servers
Cairns; Brian Lewis et al.

PROVISIONING SYSTEM-LEVEL PERMISSIONS USING ATTRIBUTE-BASED ACCESS CONTROL POLICIES
MARTINELLI; Andres
US 20120233176 A1
EFFICIENT INDEXING AND SEARCHING OF ACCESS CONTROL LISTED DOCUMENTS
Korn; Jeffrey et al.
US 20050108257 A1
Emergency access interception according to black list
Ishii, Yohsuke et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/16/2021
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623